Case 1:21-mc-00423-AT Document 6-2 Filed 05/04/21 Page 1 of 2




                 EXHIBIT B
                       Case 1:21-mc-00423-AT Document 6-2 Filed 05/04/21 Page 2 of 2


UID                      194206
VERSIONCREATEDDATE       2020-08-17 07:05
LAST NAME                CHODIEV
FIRST NAME               Patokh
ALIASES                  CHODIEV,Fattah
LOW QUALITY ALIASES
NATIVE ALIASES
ALTERNATIVE SPELLING
CATEGORY                 INDIVIDUAL
TITLE
SUB-CATEGORY
POSITION
AGE
AGE DATE (AS OF DATE)
DOB                      1953/04/15
PLACE OF BIRTH           Jizzakh, Jizzakh, Uzbekistan
DECEASED
PASSPORTS
IDENTIFICATION NUMBER

LOCATIONS                ~ Brussels, Brussels-Capital ~ BELGIUM;~ London, Greater
                         London ~ UNITED KINGDOM;~ Luxembourg, Luxembourg ~
                         LUXEMBOURG;~ Moscow, Moscow Region ~ RUSSIAN
                         FEDERATION;~ Paris, Ile-de-France ~ FRANCE;~ Zürich, Zürich ~
                         SWITZERLAND
CITIZENSHIPS             UZBEKISTAN;BELGIUM;RUSSIAN FEDERATION
E/I                      M
LINKED TO INDIVIDUAL
COMPANIES NAMES          EURASIAN BANK;Eurasia Insurance Company;Eurasian
                         Resources Group
FURTHER INFORMATION      [BIOGRAPHY] Co-founder and shareholder of Eurasian
                         Resources Group, Eurasian Bank, and Eurasia Insurance
                         Company (reported Jul 2020 - ). [IDENTIFICATION] Citizenship:
                         Uzbekistan, Russian Federation, and Belgium. [REPORTS] Sep
                         2019 - reportedly under judicial investigation by the Prosecutor
                         in Paris for alleged laundering of tax fraud (EUR800,000) and
                         (EUR5m) (2010-2011) (Kazakhgate Case). Investigation ongoing.
                         Aug 2020 - no further information reported.

KEYWORDS
EXTERNAL SOURCES         https://azbigmedia.com/business/patokh-chodiev-biography-of-
                         a-successful-businessman/
                         https://en.wikipedia.org/wiki/Patokh_Chodiev
                         https://www.eurasianresources.lu/en/pages/corporate-
                         governance/board-of-directors
                         https://www.lecho.be/economie-
                         politique/belgique/economie/patokh-chodiev-inculpe-en-
                         france-pour-blanchiment/10166096.html
                         https://www.lesoir.be/249703/article/2019-09-26/kazakhgate-
                         lhomme-daffaires-patokh-chodiev-est-inculpe-en-france-pour

LAST WORLD-CHECK         2020-08-17 07:05
UPDATE DATE
ENTERED                  2020-08-17


Confidential                                    Database extract as of 2020/09/21 09:06:31   Page 1 of 1
